00DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
The rejection of the claim under 35 USC 112 is withdrawn in view of the amendment to the claim.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 2, 4, 6, 7, 11-14, 16, 18, 19, 22, 23 and 37-38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/578,819 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  they are both directed toward a fuel composition that comprises a major amount of fuel and a minor amount of a LSPI additive that includes an amino additive or a triazole additive and the salt thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11-13, 15, 16, 22 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cardis (US 5,183,475).
 	Cardis teaches a fuel composition that contains the salt of the reaction of a fatty acid having 10-40 carbon atoms (oleic acid) and an aromatic triazole (see abstract; col. 1, lines 58-65; col. 3, lines 6-23).  The fuel may be a hydrocarbon which encompasses gasoline.  The reaction occurs at a temperature of 5-260 C in an aromatic hydrocarbon, such as xylene (see col. 2, lines 28-41).  The additive is present in the fuel in an amount from 0.01 to 5.0 wt % (see col. 2, lines 42-48).  The fuel may be diesel (see col. 2, lines 49-57).  Cardis meets the limitations of the claims other than the differences set forth below.
 	Cardis does not specifically teach that the additives are LPSI reducing additives.  However, it would be reasonable to expect that the salts of Cardis would perform this function especially given that the salts are used in the same environment as those of the present claims.
 	With respect to the triazole additive being 5,6-dimethyl benzotriazole, no unobviousness seen in this difference because Cardis teaches tolyltriazole which is a homolog of the claimed 5, 6-dimethyl benzotriazole.  Homologs are compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH3 groups and are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)  and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).
 	With respect to the claimed concentrate, Cardis teaches that the salt is prepared in an aromatic solvent.  This teaching suggests the claimed concentrate.  Furthermore, it is known to prepare fuel concentrates for ease of handling and adding the desired additive to a fuel to produce a fuel composition having desired properties.
 	With respect to the method claims, it would be reasonable to expect that the fuel composition would prevent or reduce LSPI events because Cardis teaches substantially the same fuel additive and he uses it in engines such as those of claims 37-39.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that LPSI is generally not a problem in diesel and jet engines and that Cardis is directed to an engine environment different from LSPI inducing environments.
 	Cardis teaches that the fuel composition of his invention imparts various properties to hydrocarbon fuel, diesel fuel and oxygenated fuels.  The term hydrocarbon fuel encompasses gasoline.  The oxygenated fuels may be a blend of ethyl alcohol and hydrocarbon fractions.  Such fuels are used in gasoline engines.  Therefore, Cardis does tach the use of his fuel in LSPI inducing environments.
Claims 5, 8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16362157/20220507